



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Mediouni, 2019 ONCA 857

DATE: 20191029

DOCKET: C64458

Fairburn, Harvison Young and
    Thorburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Sami Mediouni

Appellant

Ingrid Grant, for the appellant

Cindy Afonso, for the respondent

Heard: October 28, 2019

On appeal from the conviction entered by
    Justice Deena Baltman of the Superior Court of Justice, sitting with a jury, on
    August 4, 2017, and from the sentence imposed on October 26, 2017, with reasons
    reported at 2017 ONSC 6365.

APPEAL BOOK ENDORSEMENT

Conviction Appeal

[1]

The appellant was convicted of conspiracy to
    export cocaine and was sentenced to five and a half years. The conviction
    appeal rests on a suggestion that the trial judge erred in how she instructed
    the jury on the element of conspiracy involving the formation of an agreement.
    That instruction involved telling the jury that the appellant agreed that there
    was an agreement and so the jury had to focus upon what the agreement was for.
    The appellant maintained that the agreement was to steal money and not to export
    cocaine.

[2]

The appellant argues that the trial judges
    instruction on the fact that an agreement had formed would have been confusing
    to the jury and caused them to miss two key points: (a) what the agreement was
    for; and (b) whether any possible discussions about exporting cocaine went
    beyond mere negotiations and actually crystalized in an agreement to export
    cocaine.

[3]

The appellant says that the jury questions
    highlight the jurys confusion on these points.

[4]

We disagree.

[5]

Read as a whole, the jury charge clearly left
    the elements of conspiracy for the jurys consideration, including what
    constitutes an agreement and that the agreement had to be to export cocaine. Taken
    in context, the jury was well equipped to understand how to approach the
    question of whether there was an agreement to export cocaine and how to
    consider the evidence against that legal framework.

Sentence Appeal

[6]

For substantially the reasons given by the trial
    judge, we do not agree that the sentence is unfit. It was well within the
    range. The trial judge specifically took into account the duration of the
    conspiracy.

[7]

The conviction appeal is dismissed. Leave
    to appeal against sentence is granted but the appeal is dismissed.


